Warren E. Burger: We'll hear arguments next in 74-304, Gordon against the New York Stock Exchange.
I. Walton Bader: Hold on. Thank you sir.
Warren E. Burger: Mr. Bader, I think you may proceed whenever you're ready.
I. Walton Bader: Mr. Chief Justice and may it please the Court. This case involves the legality of the fixed commission rates which have been charged by brokerage houses in a security business since the Buttonwood Tree Agreement in 1792 which of course antedates the passage of the Sherman Antitrust Act in the 1890's. The minimum fee schedules charged by the securities industry brokerage houses, thus, the longest sustained conspiracy in restraint of trade that this country has ever seen. In 1792, the brokerage community got under a Buttonwood Tree and they agreed that they would do the following things. They first would have minimum commission rates which would be charged and that no broker would have the right to charge to meet the fixed minimum. If the broker in fact charged beneath the fixed minimum, he would be expelled from the exchange so that we had at that time a clear per se violation of the antitrust laws but of course that wasn't the per se violation of the antitrust laws at that time because the Sherman Act hadn't been passed.
Potter Stewart: Where was the Buttonwood Tree down in the Wall Street?
I. Walton Bader: Down in Wall Street, it was a tree, Mr. Justice Stewart that was I think somewhere around the present area of Bowling Green, Manhattan but I don't want to be pinned down to that. In 1890, the Sherman Act was passed. That didn't affect the practice of the brokerage community in charging fixed rates of commission and apparently the reason for that was that the requirements of interstate commerce at that time had not been broaden by this Court and the decisions that were passed during the Roosevelt and New Deal era. And therefore, that was considered to be a mere local problem which would not fall within the reach of the antitrust laws. In 1934, the Securities Act was passed and in 1934, the Pujo Committee which was considering the passage of the Securities Acts consider the practices of the stock exchanges which had been charging fixed rates of commission in accordance with the Buttonwood Tree Agreement. And the -- there was discussion at that time that the fixed rates of commission again because of the restrictive decisions of interstate commerce that had been in effect at that time would probably not go and fall within the reach of the antitrust laws. But now in the securities exchange --
William H. Rehnquist: Well, Mr. Bader, what grant of authority was Congress legislating under to regulate the Securities and Exchange Commission in 1934, wasn't that the commerce power?
I. Walton Bader: Yes, that's true Mr. Justice Rehnquist but the question of fixed rates of commission there had been a discussion in the Pujo Committee, that does appear in the Attorney General's brief where that legislative history is set forth where apparently the Pujo Committee had felt that the legislation with respect to Commission rates might possibly be beyond the Commerce power of Congress. I don't think we have to go that far. I think the legislative history amply determines as I will point out in my subsequent argument Mr. Justice Rehnquist that the fixed rates of Commission are per se illegal and that Congress never intended to give the Securities and Exchange power -- Exchange Commission regulatory power over commission rates which I will get to in a moment. Now, the Securities and Exchange Act basically says that unless there is a specific provision repealing any other statute with respect to the protection of the public and the protection of investors that this -- the Securities and Exchange Act will not repeal such prior statutory enactment. However, the Securities and Exchange Act does have a provision in it which is Section -- I believe its 19 (b) and Section 19 (b) (9) and that Section provides that under certain conditions which I will allude to a little bit more fully in my subsequent argument. The Securities and Exchange Commission has the right to fix reasonable rates of commission. Now originally, the proposal that had been put into that Section was to fix uniform rates of commission. The word “uniform” was subsequently taken out and the word “reasonable” was placed therein. Now, it is absolutely clear and I think that none of the other parties arguing this matter will deny that if the Securities and Exchange Act of 1934 had not been passed and that if the practice of the Stock Exchanges and the brokerage members thereof in fixing reasonable -- in fixing minimum rates of commission were before this Court at this time. There would be no question that there would be per se violation of the antitrust laws involved. We have here a conspiracy in restraint of trade and with a penalty that if you fail to maintain the minimum rates of commission that you become expelled from the exchange. However, the exchange is contend and the lower courts in this case also found that because of the supervisory ability of the Securities and Exchange Commission in fixing the various matters in which the exchange community does business. Therefore, there is a different method of regulation proposed for securities' transactions than there is in the normal course of commerce and that whereas I, in selling various widgets in the marketplace, must abide by the antitrust laws. I, as a member of the Securities and Exchange brokerage community do not because there is another method of regulation to protect the public interest namely a Securities and Exchange Commission which is standing over the head of the brokerage industry and ensuring fair dealing to the public. Now, Your Honors are well aware of course of the large amount of literature that has been written about the effectiveness of regulatory oversight over an industry and that in general regulatory oversight of an industry is considerably inferior to the regulation by the laws of the marketplace. What happens of course is that the regulatory agency gets its input primarily from the industry regulated whereas the public normally does not have the ability to put that input into the agency. But interestedly enough the defendants in this case argue for even a more less stringent rule. They say, “We are a self-regulatory agency.” The SEC merely has supervisory authority over our self-regulation and not -- but despite that, despite the fact that we are not subject to regulation such as for example the railroads are, or the airlines are, or the other regulatory segments of the -- are mentioned economy are. We're still exempt from the antitrust laws and that is what the District Court in effect found and that is what the Circuit Court in effect found and I submit to this Court that that is not correct. As a matter of fact, in this particular case, the Securities and Exchange Commission really did nothing effectively against fixed minimum commission rates until this action was started. When this action was started, then the Securities and Exchange Commission did start considering the particular problem with respect to minimum commission rates. And the first time around when we participated in a proceeding before the Securities and Exchange Commission, we of course said that that fixed minimum commission rates were bad in connection with the public interest and we present the various arguments to the Commission. The Commission nevertheless agreed to a certain fixed scale of commission rates which the Stock Exchange had requested. We went to the Circuit Court of Appeals for the Second Circuit attempting to review that under the Securities Act provision with respect to review. The Securities and Exchange Commission brought on a motion to dismiss and that was in docket 71-1924 which was before the Circuit Court of Appeals for the Second Circuit and then in effect the Securities and Exchange Commission said to that Court, “We have not issued any order, we've not told the Exchanges to do anything. All we said is that we wouldn't object to this particular commission rate being in effect. And therefore, you have no right of judicial review.” This is not an order. And therefore, this does not fall within the ambit of review granted to you under the Securities and Exchange Act of 1934. So, we went ahead and we went down to the District Court for the District of Columbia. We said, “Well, maybe there are trying to proceed in accordance with the manner of the independent broker dealer's case maybe we're in the wrong court. Maybe what we really should do is go after the determination is not constituting an order but constituting a determination which we want to review.” We proceeded in the United States District Court for the District of Columbia. The SEC promptly filed the brief to dismiss and in -- and as I quoted on page 6 of my brief the Commission in effect said, “However, the question of the type and extent of immunity that may flow from Commission determinations regarding exchange rules need not to be decided in this case.” The appropriate form for resolution of that question is an antitrust action against the self-regulatory organization challenging its rules or the administration of such rules indeed plaintiffs recognize that they may seek the challenge exchange rules directly. They have instituted suit against the New York Stock Exchange for this very purpose which is this action which is now pending before this Honorable Court. The SEC while this action was pending then made a further study of the commission rate structure and based upon the further study, they permitted fixed commission rates to remain in effect and accordance with the proposal that the New York Stock Exchange had submitted and which we opposed in another proceeding before the Commission. And the Commission at that point while determining that their jurisdiction was in effect and that they would on May 1, 1975 mandate the end of fixed commission rates. They nevertheless held that prior to that time essentially the proposal presented by the New York Stock Exchange for maintaining fixed Commission rates would be permitted to stand. We again went to the United States Circuit Court of Appeals for the Second Circuit again, the SEC came in and said, “This is no order, you can't review it.” The Court of Appeals for the Second Circuit without opinion again dismissed the petition. And again, we had no judicial review. Meanwhile, this case was coming along, we went to the Second Circuit Court of Appeals with respect to this determination. The Second Circuit Court of Appeals came along and said, “Well, we feel that the fixed commission rates as under the oversight of the New York Stock Exchange constitute the appropriate administrative regulatory authority and therefore, constitute the “different case” that this Court held to be involved in the Silver case where they held that there was no specific antitrust immunity with respect to the New York Stock Exchange or with respect to matters that the self-regulatory agency carried out but nevertheless, there might be an area of immunity if it was necessary to make the Securities Act work. Well, the Circuit Court of Appeals said that this is the different case necessary to make the Securities Act work and they therefore, held that there was no antitrust liability on the part of the defendant exchanges. Interestingly enough, the Circuit Court of Appeals said, “We do not say that the petitioner does not have an appropriate form for judicial review.” How we are supposed to get judicial review is something I don't know. We've been in six courts already and we still haven't got judicial review. Now, I say this to this Court, first, the court has held in the Silver case that the self-regulatory agencies such as the Securities industry does not have a blanket immunity from the antitrust laws. So that the immunity in each case must be considered on a case by case basis. This is not the different case that is necessary to make the Securities Act work. The fixation of commission rates by the Securities and Exchange Commission is not necessary to make the Securities Act work.
Byron R. White: Let's assume the commission had set a schedule of fees ordered it into effect.
I. Walton Bader: Yes, a schedule of minimum fees?
Byron R. White: Yes.
I. Walton Bader: I don't think they have -- I don't think they would have a power to do it. I think that what they would have to do --
Byron R. White: Let's assume that it did had the power to do it then, up today it hasn't done it but then all of the sudden it does ordered into effect, would you then say that the antitrust division would be put on a business for awhile at least?
I. Walton Bader: That's a very interesting question.
Byron R. White: Yes, it is.
I. Walton Bader: It's a very interesting question.
Byron R. White: But you say that it is until it does that there is no -- it isn't necessary. They haven't done it and it's so it can't be necessary?
I. Walton Bader: Well, that's precisely it. That is precisely what I do say and I say that the act furthermore does not provide for the fixation of rates of commission. It says, “To fix reasonable rates of commission.” Now, this is the reason why it was done in my opinion but of course I'm not a -- I was not in Congress at the time and I don't have the wisdom to know that Congress really intended. But when Congress took the word “uniform” out and put the word “reasonable” in I would think that it would be logical to consider that what Congress really wanted to do was this, they wanted the market place to fix commission rates. However, if the market place for one reason or another didn't do it properly so that the rates were excessive then I think the Securities and Exchange Commission could come in and fix the rates. And the reason for it is that the fixation of rates here is not the usual fixation of rates that is provided for in the normal regulatory statute. And the normal regulatory statute, the regulatory agency holds hearings to determine what a reasonable rate is to be such as the Federal Power Act and the utility involved attempting to justify a rate comes in with their cost data, comes in with their fixed rates, their fixed expenses, the public who opposed the rate increase come in and attempt to argue against this and the agency then makes the determination. This isn't the way this is done. In this case, the Commission has to first ask the exchange to supplement its rules. Then, if the exchange doesn't do it, then the Commission can go ahead and order a hearing and after that hearing can direct the exchange to do it with the exchange then having the right of normal appeal review. I think that in my opinion for whatever its worth and it's probably not worth very much that the determination here was only with respect to excessive rates of commission and that the minimum rates of commission that were involved here at this point are of course not excessive rates of commission.
Potter Stewart: Do I remember correctly from being in the briefs that the change from the word “uniform” to the word “reasonable” was made after some testimony by Mr. Samuel on or by before the Committee?
I. Walton Bader: Yes, sir.
Potter Stewart: In which he took the position that what, do you remember?
I. Walton Bader: I believe he took the position that there was a question as to whether or not the Commission did have the right to determine to fixed commission rates in view of the none interstate aspect of the stock brokerage commission field and view of law and development of law at that time sir.
Potter Stewart: And there was a -- beyond that is a -- is there any legislative history that you know of explaining the word “change” from “uniform” to “reasonable”?
I. Walton Bader: Not that I know, all I can say is that I have attempted to find that my learned colleague from the SEC is attempted to find that, my learned colleague from Department of Justice attempted to find that. I think we've had one of the most thorough expositions of the law that anybody could hope for and that's all we've been able to come up with.
Potter Stewart: This testimony and then the subsequent --
I. Walton Bader: And the subsequent change. I'm not sure whether or not the legislative history is really necessary in this particular case to make the determination. I think that the fact that you have a clear per se violation involved plus the determination of this Court in Otter Tail plus the Silver case would seem to indicate to me that we may not have to go that far. But all I can tell Your Honor is that that's all that I've been able to find. Now, the only thing that I have further to say, I'm just about run out of my time was that the court did have a very similar case and of course Otter Tail Power Company against the United States and there it is perfectly well within the statutory and regulatory scheme to have regulatory agency oversight over a group of individuals or a trade and at the same time to make the trade subject to the antitrust laws.
Byron R. White: May I ask you, does the exchange or does the Commission purport to have any authority to adjudicate particular violations of its rules?
I. Walton Bader: Well, that -- there is the Commission of course does have power to proceed against violations of the Act and has proceeded against violations of the Act in number of cases. And at the same time individuals have the right to proceed against violations of the Act.
Byron R. White: Let's assume the Commission did put out -- assume it had the power to and that that it did propound a minimum charge for brokers and then an individual broker didn't live up to the rule, could the Commission move against them?
I. Walton Bader: I would think the Commission probably could under those circumstances. I -- I wonder whether or not in view of the statutory provisions involved that if the Commission did do something of that kind whether the Commission itself might not be subject to attack for exceeding its authority.
Byron R. White: Well, I understand your position on that?
I. Walton Bader: I thank this Court for its consideration.
Warren E. Burger: Mr. Shapiro.
Howard E. Shapiro: Mr. Chief Justice and may it please the Court. Subsequent to the grant of the writ in this case, the Securities and Exchange Commission on January 23rd this year adopted Securities and Exchange Act Rule 19 (b) (3). This rule prospectively abolishes fixed Commission rates to the public effective May 1, 1975 and as to members or associated members of the Exchanges in what's called “floor brokerage” as of May 1 the next year. The decision appears in the Securities Exchange Commission documentary appendix at page 109 and I will refer to it from time to time in my argument. It concisely reviews the history of exchange price fixing before and after the Securities Act of 1934 and sets forth very effectively the reasons why the problem had not been given attention until the last decade. The position of the United States as amicus curiae is that when Congress enacted Section 19 (b), it created no blanket exemption from the antitrust laws. Instead, the question of exemption should be resolve by the method defined in Silver against New York Stock Exchange. Respondent's contention that this method is inapplicable really amounts to a reassertion of the same claim of blanket immunity which they advanced in the Silver case and which the Court rejected in Silver as to the application of the method. Now, under the Silver test as applied to Section 19 (b) including Section 19 (b) expressed reference to the fixing of rates of commission. The usual antitrust standards are changed. Silver indicates that there must be a particularize inquiry to determine whether exchange rules within 19 (b) are necessary but no more restrictive than necessary to make the Securities Exchange Act work. Thus, exemption is implied only when in a reconcilable conflict is found as to particular instances of exchange self-regulation. Now, this accommodation of the antitrust in regulatory requirements serves to reconcile the statutory schemes rather than to hold one or the other ousted. It rests on the Court's recognition that the antitrust laws and the regulatory scheme of the Exchange Act are complimentary not antithetical. Now, its application here we think is confirmed by Ricci against Chicago Mercantile Exchange and Merrill Lynch against Ware. The question of whether when this method of Silver is applied in this case an exemption actually arises cannot be answered on this record. The courts below did not attempt to make the Silver type inquiry. They found a blanket exemption. Now, Silver did three things as I have said first, it defined a method for reconciling antitrust laws and the duty of collective self-regulation which the Exchange Act requires. Second, in Silver, the Court applied the method to the case before it and made the determination in the circumstances of that case as to exemption. Thus, whether there is exemption or non-exemption is really a product of the application of the Silver method. Now, the third thing the Court did in Silver was to state that a different case as to exemption would arise where the act provided SEC jurisdiction and ensuing judicial review of particular exchange rulings. So, what was reserved in Silver was not the method for reconciling the two statutes. That is the requirement for a particularize the inquiry. The Court reserved decision on the effect of SEC jurisdiction on cases where the SEC has jurisdiction and where there is ensuing judicial review. When the Silver test is applied to particular instances of exchange self-regulation, now, the Court in Silver was fully aware of Section 19 (b) and its relation to the rules of the exchange because in this case, we are dealing with a jurisdiction overruled in the rules fixing Commission rates as listed in Section 19 (b). The Court in footnote 16 of the Silver decision at page 364 assumed that under Section 19 (b) the SEC could adopt the rule imposing that very notice in hearing of requirements whose absence from the exchange rules involved in that case had led the Court to the conclusion that there was no justification to support the exemption under the 1934 Act. Since the record in that case fully explored the question of necessity and there was no possible basis in which the SEC could find that notice and hearing were not required by the 1934 Act. The Court itself resolved the exemption question despite the SEC's reserved jurisdiction over exchange rules. Now, because Section 19 (b) expressly refers to the fixing of commission rates, we have to consider the effect of that language. Section 19 (b) does not authorize the exchanges to do anything. It confers a reserved or secondary jurisdiction on the SEC over any rules the exchanges may adopt in carrying out their duty of self-regulation which fall within the enumeration of particular matters contained in Section 19 (b). In our view, it adds to the panoply of remedies available under existing law. Section 28 of the Exchange Act expressly declares that the rights and remedies that defined by the Exchange Act are in addition to all others that may exist at law or equity. With respect to Section 19 (b)'s reference to fixed commissions, we agree subject to qualifications then I will state with the SEC's brief at page 11 where it says Congress recognized the existence of fixed commissions but shows neither to outlaw that practice nor to endorse it but rather to bring it under the complete control of the Commission. I -- I express three qualifications to that. First, Congress gave the Commission complete but not exclusive power within the purposes of the Exchange Act. Second, Congress recognized price fixing as it has existed since 1792 but did not endorse it. And third, Congress neither condemned nor endorsed whether that recognize so that the fixing of commission rates is thus permitted as a matter of securities law until the SEC acts on the practice as it now has. But, even though it's permitted under the Securities Act that's not enough, it's fundamental that even though a practice maybe permitted under a regulatory statute. That does not exempt it from the antitrust laws thus, with the power Commission's approval the acquisition of a Northwest Pipeline Company by El Paso Natural Gas was permitted by the Natural Gas Act but it was still subject to antitrust scrutiny as in California against the FPC. And the banks that merged in Philadelphia with the approval of the comptroller of currency were permitted to do so under the old Bank Merger Act but they still had the postmaster under the antitrust laws. Now, the amici and the respondents have viewed -- have reviewed the legislative history of the 1934 Act at some length. What it boils down to is this, Congress knew about commission rate fixing like exchanges but it never specifically considered the practice in relation to the antitrust laws. I think the history is well summarized in the Commission's decision abolishing fixed commission rates where at pages 116 and 117 of the SEC's documentary appendix. The Commission says that Congress was focused primarily upon such obvious evils as corners, pools manipulations insider trading and other fraudulent and deceptive practices which seriously injured investors. With respect to commission rates, there were some concern that the possible overcharging with the possible overcharging of unsophisticated investors and with possible monopoly profits and the Commission was therefore giving regulatory authority. As the SEC's report on 19 (b) (3) also shows Congress didn't substitute pervasive public utility type regulation for competition. It just doesn't fit this industry. Thus, the assumption that the antitrust laws are ousted because the regulatory scheme leaves no room for them even when a reference to rate fixing cannot be sustained here. What Congress adopted was a system of private initiative and self-regulation subject to a reserved commission oversight. Now, where there is a system and which an industry is given collective power to control its own affairs through voluntary commercial relationships governed in the first instance by private business judgment then it cannot be assumed that the antitrust laws are overridden absence some expression by Congress.
Byron R. White: Or by the Commission?
Howard E. Shapiro: Or by the Commission and that opens another aspect of it. I said a moment ago that the SEC's jurisdiction is complete, I think that the Commission could in appropriate case make a determination that fixed commissions are required and at least as far as the antitrust laws are concerned that would be the end of the matter since the --
Byron R. White: (Inaudible)
Howard E. Shapiro: Yes, I do.
Byron R. White: (Inaudible)
Howard E. Shapiro: That's right.
Byron R. White: (Inaudible)
Howard E. Shapiro: That is correct Your Honor. The exchange would be under an enforceable -- under a duty which is enforceable against them to obey the SEC's order. Now, the SEC's report on Section 19 (b) (3) also reflects that until --
Warren E. Burger: I'm not sure Mr. Shapiro when I track that with what you said just previously about Congress is not giving the Securities Exchange Commission exclusive power but only a shared power at least I got that impression from -- I got the wrong impression.
Howard E. Shapiro: No, it is a shared power as we view it. And the answer relies in the fact as occurs elsewhere in the law that there maybe overlapping jurisdictions where the regulatory agency had some powers to compel conduct not authorized -- not otherwise authorized by the antitrust laws.
Warren E. Burger: I think what you say to Mr. Justice White just now that if they exercise the power then how's the antitrust jurisdiction (Voice Overlap) --
Howard E. Shapiro: Yes, sir.
Warren E. Burger: -- they misunderstand you then?
Howard E. Shapiro: No, I think you're -- you understood me correctly Your Honor. The question is -- it turns on whether they actually require the particular conduct involuntary.
Warren E. Burger: And in enforceable way?
Howard E. Shapiro: In enforceable way that is the difference.
Warren E. Burger: If they do it and actually carried out in good faith then the antitrust is decide?
Howard E. Shapiro: Well, no, if they -- the scheme of Section 19 (b) is a little peculiar because it does call first for a request from the Commission to the exchange and if the exchange complies with just the request, it's doing so very voluntary, it's not compelled to do so. We would say in that situation the necessary to make the Act work would apply, Silver case would apply. I can envision a range of activities if the SEC requests fixed commission rates and the exchange is complied without a formal 19 (b) proceeding the Silver test applies. If the SEC accompanies its request with the public -- with the reason determination of necessity which you used and doesn't and it simply request to the change to be made. This has to be given appropriate weight by the antitrust court. Now, if the SEC disapproves or terminates the rule well then of course there's no defense under the Silver test at all and nothing left. If the SEC orders price fixing after a 19 (b) proceeding, the Silver test doesn't apply. If the exchange -- I mean if the SEC simply acquiesces or tolerates or takes no action in what the exchanges have been doing over the years then the Silver test applies. There's no immunity from that. And finally, I suppose one can say that if the SEC determines as it argues it has here that rates should be faced out in step by step. This determination of a need for transition period has to be waited with the rest of the Silver test. Now, one of the questions that comes up in -- never we discussed this is why has everyone waited until now to start talking about the validity of fixed commission rates after all these years since 1792.
Byron R. White: What page Mr. Shapiro? Page 48 of your brief you say, if the SEC where the quarter the exchanges to adhere to a fixed commission rate system of some kind no antitrust liability could arise --
Howard E. Shapiro: That's correct.
Byron R. White: -- and what you're telling is that is the only situation where immunity is clear.
Howard E. Shapiro: Where the immunity is clear, yes Your Honor.
Byron R. White: And all other situation anything short of that than the Silver tests.
Howard E. Shapiro: And the Silver test applies. With various amounts of weight being given to what the SEC has done in relation to the exchanged rules. I was about to mention the long period which had gone by without anyone challenging these rules. Now, the SEC report on Section 19 (b) (3) at page 136 I think succinctly sum that up also. It reflects that until the special study of security's markets was published in 1963 everyone just sort of assumed that fixed commission rates were normal and the necessary feature of the exchange markets. Nobody the antitrust division, the private bar, the SEC itself had questioned the assumption either as a matter of economic policy or under the antitrust laws or even under the Securities Exchange Act as the report points out at page 118. Now, the special study itself did not address this particular problem of fixed commission rates. But it found that the practice of fixed commission rates was leading to -- attempts to evade them on such a massive scale particularly by institutional investors that the system was not only not working. It -- it was harming the industry and this over the years slowly led the SEC to conclude that there was a need to abolish them and it's finally come to that conclusion this year. There's a further argument made about applying the Silver test in the context of this case. That is that as a matter of policy it's going to have severe adverse effects on the industry. That the administration of the Act will be paralyzed because exchanges will be afraid to carry out their duty of self-regulation. Silver has led to no such paralysis nor have there been any kind of flood of antitrust cases challenging every aspect of commission rulemaking. The handful of cases have concerned the consequences of price fixing and most to the antitrust problems will disappear with its abolition. The possibility that exchange rules may be tested under Silver and a Sherman Act suit will have a sagittary effect upon the exchanges exercise of their duty of self-regulation.
Byron R. White: Just a minute if the Court would hold that the power given to the SEC whether exercised or not preempts the antitrust law and whether the Commission has a rule or whether it doesn't or whether it requires price fixing or whether it forbids it the antitrust law this would have no application?
Howard E. Shapiro: That's right. If the Act -- if the Court construes the Act is conferring a blanket immunity and that you never worry about the antitrust laws.
Byron R. White: An immunity in this area?
Howard E. Shapiro: In this area, that's under 19 (b).
Byron R. White: Well, I take it that's the position of some people in this case that this reserve is granted but on exercise power preempts antitrust laws.
Howard E. Shapiro: That is the contention and our answer to that is that --
Byron R. White: Well, you just answer Silver.
Howard E. Shapiro: We answer Silver and Ricci and also Merrill Lynch against Ware because just using that word “preemption” for a moment in a state preemption case. The Silver analysis was applied. Now, the point that I'm really making is that under those cases the determination of preemption if we want to use that or exemption or immunity is not made in the abstract on the face of the statute. It is applied to particularize instances of exchange action and it takes a record to do that which doesn't exist here.
Byron R. White: Now what's the antitrust situation under the new order after it becomes effect?
Howard E. Shapiro: The new order?
Warren E. Burger: It's when you told us of May 1st.
Howard E. Shapiro: Abolishing fixed commission rates. Well, once that becomes effective, there will be no defense under Silver for any price fixing thereafter.
Byron R. White: (Inaudible)
Howard E. Shapiro: If it does, that's right Your Honor.
Byron R. White: (Inaudible)
Howard E. Shapiro: Yes, that's right. Our contention of course goes to the claim that there is no blanket immunity but a more particularized immunity. I was discussing the policy question which is argued of course when we talk about policy here, you must recognize the policy has to be assessed under existing law. It's the antitrust laws as they stand in the Securities Act as it stands without any express immunity and of course the principle it repeals to the antitrust laws by implication from a regulatory scheme are strongly disfavored. There are policy arguments that the SEC should have absolute authority in this area that the exchange should be completely immune. But this is not the form and which that kind of a broad contention can be made. If it is to be considered, I'd point out that there are some important arguments the other way. The possibility that exchange rules will be tested in the Sherman Act suit will have sagittary effect upon the exchanges exercise of their duty in self-regulation. There will be stimulated to scrutinize closely any rules involving seriously in a competitive consequences. To be certain that they're actually necessary to make the Exchange Act work, the SEC will benefit because the heightened attention to the acts requirement by the exchanges under the stimulus of the Silver test with its attendant minimization of practices that do not benefit investors will reduce the need for regulatory intervention by the SEC itself far from having a chilling effect. Therefore, we think that continued application of the Sherman Act will serve to compliment for a self-regulation under the SEC's reserved jurisdiction.
Warren E. Burger: Thank you, Mr. Shapiro. Mr. Jackson, you may proceed whenever you're ready.
William Eldred Jackson: Mr. Chief Justice, members of the Court, I think I'm not going too far when I say that the position taken by the Department of Justice in this case is nothing less than an effort to exalt the antitrust laws to a quasi constitutional status. A status in which this particular statute is a far greater force than another later statute passed by Congress with which the antitrust laws are inconsistent. I think this is the most extreme position the department has taken with respect to the doctrine of implied repeal that I know of because inherent in its position that there is no exemption here is that the following circumstances are of no moment whatsoever. First, that the exchanges are authorized and permitted by the Exchange Act to adopt rules fixing commissions. Secondly, that Congress created the SEC to act as the guardian of the public interest in supervising and changing if necessary rules relating to commissions. Under regulatory standards that are broader than those of the antitrust laws. And thirdly, despite the references to tame regulators as this record shows that the SEC has actively exercised these powers and has been an active watchdog. Indeed, major changes seven of them in commission rules of exchanges have taken place in the past seven years. All of them at the request or with the approval of the SEC and after hearings in which the Department of Justice participated, all these counts for not in the Department's world of antitrust absolutism. There can be no antitrust exemption here despite a perfectly apparent head-on collision between the antitrust laws and the Exchange Act. And this means that in any case and in every case where a rule of an exchange is challenged under the antitrust laws if this theory would apply there would have to be a trial de novo of the facts even after review and approval and even after modification of the rule in question by the SEC and this would be a trial under the standards not of the Exchange Act but of the antitrust laws. This is to ignore the Exchange Act. This is to second guess the SEC. This is to say that exchanges should be regulated by District Courts with the aid of the Department of Justice and with the assistance of juries rather than by the expert agency to which Congress has created the task. With the greatest of respect I submit that this is (Inaudible) run wild and that it was properly rejected by the lower courts. I would submit Your Honors that the question before the Court is that which was left open in Silver. The different case with respect to antitrust exemption where the SEC has jurisdiction over the practice attacked. We submit of course that this is the case, the different case and that its resolution has been foreshadowed in Silver itself. There's no issue here of blanket immunity for exchanges or for all exchange activities as this Court recognize in the Hugh's case a regulatory scheme may not be sufficiently pervasive to result in a total exemption but nevertheless, it may result in exemption in particular and discrete instances. That's all we're dealing with here because the issue here of antitrust exemption relates only to a single aspect of exchange activities. The fixing of reasonable rates of commission to be charge by members as permitted by Section 19 (b) (9) of the Exchange Act subject to SEC review jurisdiction. Now, the Buttonwood Tree has been referred to and it is not without significance I submit that commission rate fixing by exchanges has been engaged in this country openly and above board since the Buttonwood Tree agreement in 1792. We all know that horizontal price fixing and rate fixing by competitors has been unlawful at least since the passage of the Sherman Act and yet the Exchange commission rate fixing was not challenged by the Department of Justice at all prior to the Exchange Act of 1934 despite this Court's ruling in Trenton Potteries that price fixing was per se unlawful. And then Congress in 1934 in enacting the Exchange Act an act which we all recognize was designed to correct abuses nevertheless permitted the exchanges to continue their historic and well known practice of fixing rates of commission. Subject however, for the first time to regulation of that practice by a government agency and in giving the SEC jurisdiction to review those rates, the standards established by the Act with those of reasonableness and other standards listed in the Act, the primary one of which was a protection of investors. So that after the passage of the Exchange Act the exchanges were no longer engaging in unfettered rate fixing by custom. But they are engaging in statutory permitted and government's supervised rate fixing which even the Seventh Circuit in the Thill case with which we thoroughly disagree described as a system of authorized price fixing. And so the question is whether Congress by providing for SEC supervised commission fixing in Section 19 (b) (9) of the Exchange Act intended by necessary implication to exclude such commission fixing from the scope of the antitrust laws.
Byron R. White: Now, what if the Commission doesn't fix, what if it's just a power which has been granted to the SEC, is it your position just a grant of the power --
William Eldred Jackson: It is Your Honor. Yes, indeed.
Byron R. White: Whether -- whether it exercise or whether it does (Voice Overlap) --
William Eldred Jackson: Exactly.
Byron R. White: -- would consider whether it permits or whether (Voice Overlap)?
William Eldred Jackson: Exactly, it's still a conflict of regulatory schemes a conflict of jurisdictions the existence of the power is sufficient. On that point, we think the Thill court went off the track.
Byron R. White: Now, suppose the Commission -- the Exchange has a rule which it does on commissions and the SEC says nothing it all about it, you say the antitrust laws have nothing to do with that.
William Eldred Jackson: We -- you say that that commission fixing is authorized --
Byron R. White: Commission fixing, I mean it hasn't fixed anything it just hasn't disapprove and exchange rule?
William Eldred Jackson: No, sir but we say the commission fixing by the exchange being passively permitted by the SEC is not subject to the antitrust laws.
Byron R. White: Yes, but in that event, does the SEC have any authority to enforce specific instant of violations of the exchange rule?
William Eldred Jackson: Of the fixed commission rule?
Byron R. White: Yes. It really doesn't --
William Eldred Jackson: No, I don't think so Your Honor.
Byron R. White: And if so -- if the Commission rule is -- if the Exchange rule is going to be enforced at all, the Exchange enforces it?
William Eldred Jackson: Yes, that's right. That's right and has done so.
Byron R. White: And so if certain brokers engaged in price fixing inconsistent with the exchange rule that's an exchange matter, is it not?
William Eldred Jackson: Yes, it is. They would be violating the exchange rule.
Byron R. White: Thank you.
William Eldred Jackson: Or might be engaging in other practices which would be inconsistent with just and equitable principles of trade under the Exchange Act. We submit Your Honors that a pro tanto implied repeal of the antitrust laws in this case is compelled by two separate considerations and the first is the doctrine of repugnancy which applies where the application of the antitrust laws would collide with the regulatory scheme of a later statute. We submit that the Sherman Act prohibition against horizontal rate fixing simply cannot be reconciled where the Exchange Act provisions permitting commission fixing because the Exchange Act authorizes under Government edges the very conduct which is prohibited by the earlier statute. The two statutes we think cannot be harmonize. One says, “Thou shalt not.” The other says, “Thou may.” And one must yield to the other. And under the cases of this Court, we think it's perfectly plain that the earlier statute must give way to the later one as the expression of Congress' intent on this particular matter.
Byron R. White: What if the commission comes along to “Thou shalt not”?
William Eldred Jackson: That's what it is done?
Byron R. White: Yes.
William Eldred Jackson: And --
Byron R. White: And then its sanctions would be the exclusive sanctions I take it?
William Eldred Jackson: Yes.
Byron R. White: And in according to your position?
William Eldred Jackson: Yes, Your Honor. That's right.
Byron R. White: And the antitrust laws would still have no --
William Eldred Jackson: Still have no effect.
Byron R. White: No effect, was it?
William Eldred Jackson: For two reasons, one is the existence of commission authority then the other is the rule which they have adopted which we think has the effect of an order. Its mere semantics to talk about a formal order where they have the power to order you to do something and you comply with their request without forcing them to go through an order proceeding. The result should be the same.
Byron R. White: They would order you to adopt the rule really that shall be no price fixing or there shall be no uniform (Voice Overlap) --
William Eldred Jackson: That's right and that's what they did.
Byron R. White: And that's what they did and so it's still as an exchange rule?
William Eldred Jackson: It is -- it will be an exchange rule adopted in conformity with an SEC rule.
Byron R. White: And in case of individual violation still the matter for the exchange to enforce?
William Eldred Jackson: Yes, Your Honor.
Byron R. White: And please tell me about it?
William Eldred Jackson: Yes, Your Honor that's correct.
Warren E. Burger: What would be the power of the commission be if they thought there was a breakdown in enforcement?
William Eldred Jackson: By the exchange?
Warren E. Burger: Yes. What would be SEC -- the Commission's power be?
William Eldred Jackson: Well, since the change in the exchange rule will have been adopted pursuant to an SEC rule adopted under the Act then I think the full panoply of powers available to the Commission for violations of the Act come in to play including at the most extreme of course deregistration of Exchanges, also termination of the offices of officers of Exchanges, and of course civil one and criminal proceedings are available for violation of the Act.
Byron R. White: With no -- no remedies for any person hurt by violation?
William Eldred Jackson: Yes. There is a remedy which is provided by the Administrative Procedures Act also remedy provided --
Byron R. White: How about damages?
William Eldred Jackson: Damage remedies would not be provided nor are they required. I would submit.
Byron R. White: But if there are violations of the exchange rule against fixed fees and someone violates it and somebody is hurt by it, there are no damage remedy?
William Eldred Jackson: Well, there might be -- there is a developing body of law in which individuals have sought to sue for violation of exchange rule.
Byron R. White: The exchange rule?
William Eldred Jackson: Yes, for damages.
Warren E. Burger: We'll resume there at 10 o'clock in the morning Mr. Jackson.
William Eldred Jackson: Thank you Mr. Chief Justice.